ACCEPTED
                                                                      14-15-00878-CV
                                                      FOURTEENTH COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                                                 11/6/2015 3:45:33 PM
                                                                CHRISTOPHER PRINE
                                                                               CLERK


             NO. 14-15-00878-CV
     IN THE FOURTEENTH COURT OF APPEALS              FILED IN
                                              14th COURT OF APPEALS
              HOUSTON, TEXAS                     HOUSTON, TEXAS
                                              11/6/2015 3:45:33 PM
                                              CHRISTOPHER A. PRINE
                                                       Clerk


          IN RE DANA LYNN GUEFEN,
                    RELATOR




REAL PARTY IN INTEREST’S PARTIALLY
OPPOSED MOTION TO EXTEND TIME FOR
            RESPONSE

              Cause No. 2008-53787
               th
            247 District Court Harris
                County, Texas



                           David J. Wukoson
                           SBT# 22085600
                           4801 Woodway, Suite 300E
                           Houston, Texas 77056
                           T: 713.355.2323
                           F: 713.355.2325
                           e: djw@wukosonlaw.com

                           Attorney for
                           Guillermo Guefen
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Real Party in Interest Guillermo Guefen (hereinafter

sometimes “RPI”)., and moves this Honorable Court to grant an extension of time

to file his Response Brief in this cause and, in support thereof, would respectfully

show the Court as follows:

                                          I.

       RPI’s Brief is due to be filed with this Court on November 17 2015. RPI was

notified of the deadline on approximately October 29 2015.

                                         II.

       RPI seeks a 30-day extension of time to file his Brief, which would make the

brief due on or before December 17 2015.

       Relator does is unopposed to a 21-day extension of time, but opposes a 30-

day extension of time.

                                         III.

       This extension of time is necessary because counsel for RPI has just had an

invasive surgery to treat his shoulder. He is currently wearing a direct infusion pain

blocker that injects narcotic pain medication directly into his upper spine and right

arm. Counsel will be on narcotic pain medication for another thirty days. During this




RIP Mtn to
Extend Time                                     2
time Counsel will also be unable to use his right arm, which is in a sling attached to

his waist and neck to prevent movement. 1

        Therefore, RPI requests a 30-day extension so that Counsel can cease the pain

medications before working on this important matter.

                                              IV.

        Counsel for RPI has conferred with counsel for Relator, Ms. Sallee S. Smyth,

who partially opposes the granting of the relief sought by this motion.

        Counsel for Relator agrees to an extension, but only a 21-day extension of

time.

        RPI requests the 30-day extension or, in the alternative, at least the 21-day

extension.

                                               V.

        This is the first extension of time RPI has sought for the filing of its brief. For

these reasons, RPI requests that this Court render an order extending the time for

filing RPI’s Brief to December 17 2015.

        ///

        ///

        ///



1
 Counsel is currently waiting on a letter from his physician and will supplement this Motion as
soon as it is received. However, counsel did not want to delay filing of this Motion.

RIP Mtn to
Extend Time                                         3
                                                        DAVID J. WUKOSON


                                                        /s/ David J. Wukoson
                                                        David Wukoson
                                                        SBT# 22085600
                                                        4801 Woodway, Suite 300E Houston, Texas 77056
                                                        T: 713.355.2323
                                                        F: 713.355.2325
                                                        e: djw@wukosonlaw.com
                                                      VERIFICATION
STATE OF TEXAS                                    §
                                                  §
COUNTY OF HARRIS                                  §

       Before me, the undersigned Notary Public, on this day personally appeared
David J. Wukoson who being duly sworn on his oath deposed and said that he is
the attorney for RPI, in the above entitled and numbered case; that he has read the
above and foregoing Partially Opposed Motion for Extension of Time to File RPJ's
Brief; and that every statement contained herein is within his personal knowledge
and is true and correct.



                                                             David J. Wukoson


    SUBSCRIBED AND SWORN TO BEFORE ME on the 6 1h day of
November, 2015, to certify which witness my hand and official seal.




        i'!.'�:°'f��,,,,   KIMBERLY ALICE CLINE
                                                             Notary Public, State of Texas
       f->�:'.:itJ·"\ Notary Public. StateExpires
                                           or Texas
       ;.,i�J.. :: My Commission
       -..,,i:J·;,;-{�$l
               '''""\\     September 12. 2017




RIP Mtn to
Extend Time                                                  4
                       CERTIFICATE OF CONFERENCE

      On November 5 and 6 of 2015 I corresponded with KoonsFuller and Sallee
Smith, respectively, regarding the relief sought in this Motion. Ms. Sallee Smyth
advised me that she did not oppose a 21-day extension of time from November 17,
2015, but that she did not agree to a 30-day extension of time.

                                                /s/ David J. Wukoson
                                                David J. Wukoson



                       CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), the undersigns
hereby certifies that according to the word count function of the computer program
used to generate this document, the portions of the Unopposed Motion to Extend
Time for Filing Appellant’s Brief contains 339 words total from the salutation
through the closing paragraph, and that the text thereof is in 14 point Times New
Roman font and footnotes are in 12 point Times New Roman font.

                                                /s/ David J. Wukoson

                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Partially Opposed
Motion to Extend Time for Filing Brief was served by electronic service upon all
parties of record or their counsel, as indicated on the attached service list, on this 6th
day of November, 2015.


                                                /s/ David J. Wukoson




RIP Mtn to
Extend Time                                    5
SERVICE LIST:

1.     ATTORNEYS FOR RELATOR

Sallee S. Smyth
Attorney at Law
SBT: #18779400
800 Jackson Street
Richmond, Texas
281.238.6200
281.238.6202 (Fax)
VIA EMAIL/ESERVE at smyth.sallee@gmail.com

David Brown
VIA EMAIL/ESERVE at BrownEService@pavlasbrown.com

Sherri Evans
VIA EMAIL/ESERVE at sevans@koonsfuller.com

2.     TRIAL COURT JUDGE

Hon. John Schmude
247th Family District Court
VIA MESSENGER DELIVERY

3.     ATTORNEY FOR THIRD PARTY DEFENDANTS

M. David Sydow, Jr.
Counsel for Third Party Defendants
VIA EMAIL/ESERVE at david.sydow@sydowlegal.com

4.     AMICUS ATTORNEY FOR MINOR CHILDREN

Golda R. Jacob
Amicus Attorney for Minor Children
VIA EMAIL/ESERVE at golda@goldajacoblaw.com




RIP Mtn to
Extend Time                         6